DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1-18 are pending, and claims 1-3, 6, 10-12, and 16 are amended.

Claim Objections
Claim 3 is objected to because line 3 should recite “element of [[the]] the first”. Appropriate correction is required. Examiner is interpreting claim 3 as if it had been recited as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “EIE: Efficient Inference Engine on Compressed Deep Neural Network” to Han et al., hereinafter “Han.”

Regarding claim 7, Han teaches: A method of operating a neural network, comprising: receiving a set of sparse weight vectors, each sparse weight vector comprising at least one zero weight element and at least one non-zero weight element (the 16 row vectors in weight matrix W in Fig. 2 of Han, p. 245 is interpreted as a set of sparse weight vectors); 
performing a sparse computation based on the set of sparse weight vectors, wherein the performing the sparse computation produces one or more partial sums (“Accelerating Equation (3) is needed to accelerate a compressed DNN. We perform the indexing                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245)
… by refraining from performing one or more computations using the at least one zero weight element of the each sparse weight vector of the set of sparse weight vectors (“We perform the sparse matrix × sparse vector operation by scanning vector a to find its next non-zero value aj and broadcasting aj along with its index j to all PEs. Each PE then multiplies aj by the non-zero elements in its portion of column Wj — accumulating the partial sums in accumulators for each element of the output activation vector b.” p. 246)
and operating the neural network based at least in part on the one or more partial sums (“Accelerating Equation (3) is needed to accelerate a compressed DNN.” P. 245).

Regarding claim 8, Han teaches: The method of claim 7, further comprising: 
receiving a set of input vectors, each input of a first input vector of the set of input vectors corresponding to a weight element of a sparse weight vector of the set of sparse weight vectors, ( “a” is an input activation vector (p. 245 § III-A) and a set is interpreted as one or more input vectors)
wherein the performing the sparse computation based on the set of sparse weight vectors further comprises controlling selection of inputs of the first input vector that correspond to the at least one non-zero weight element of the sparse weight vector (Controlling selection of inputs is broadly interpreted as performing sparse computations only with non-zero input vector elements, which is taught on p. 246 by ¶ 4 to the end of section C (“In the example of Figure 2…”)).

Regarding claim 9, Han teaches: The method of claim 7, wherein the set of sparse weight vectors is compressed (Fig. 3), and wherein the compressed set of sparse weight vectors remains compressed when operating the neural network (Weight vectors remain compressed in Sections III and V).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 10-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of “GPU-Accelerated Sparse Matrix-Matrix Multiplicaiton by Iterative Row Merging” to Gremse et al., hereinafter “Gremse.”

Regarding claim 1, Han teaches: A method of operating a neural network, comprising: 
receiving a set of sparse weight vectors, wherein at least a first sparse weight vector of the set of sparse weight vectors includes at least one zero weight element and at least one non-zero weight element (the 16 row vectors in weight matrix W in Fig. 2 of Han, p. 245 is interpreted as a set of sparse weight vectors); 
compressing the set of sparse weight vectors to produce a compressed set of sparse weight vectors by removing one or more of the at least one zero weight element of at least the first sparse weight vector of the set of sparse weight vectors (The first and fifth row vectors in Fig. 2 get compressed as shown in Fig. 3)

    PNG
    media_image1.png
    433
    418
    media_image1.png
    Greyscale

Figure 2. Weight vector W

    PNG
    media_image2.png
    198
    591
    media_image2.png
    Greyscale

operating the neural network based on the compressed set of sparse weight vectors (On p. 246, § III-C. Parallelizing compressed DNN and first 2 paragraphs teach operating the neural network with input activations)
	However, Han does not explicitly teach: pairing each sparse weight vector with one other sparse weight vector of the set of sparse weight vectors; and
	But Gremse teaches this limitation by Fig. 2.1 on p. 6, in which pairs of rows are iteratively merged together. Gremse’s row representations are interpreted as representing Han’s vectors. Fig. 2.1 shows the The caption reads: “Row merging. Sparse vector-matrix multiplication c = aB can be implemented by row merging. The sparse rows of B, selected and weighted by a, are merged in a hierarchical way similar to merge sort.” 
Gremse is in the same field of endeavor as the claimed invention, namely sparse matrix computations. It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Gremse’s system into Han’s system by merging pairs of rows with a motivation to compress data. (Gremse §2: “This can be understood as a merging operation similar to merge sort, except that elements with the same index are combined, resulting in a compression effect (Fig. 2.1).”)

Regarding claim 2, the combination of Han and Gremse teaches: The method of claim 1,
Further, Han teaches: wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on a first number of the at least one non-zero weight element of the first sparse weight vector and (From Han Fig. 2, the compressed set for PE0 is based on at least 5 non-zero weight elements of the first row vector)
Further, Gremse teaches: a second number of the at least one non-zero weight element of the one other sparse weight vector paired with the first sparse weight vector (Gremse Fig. 2.1)

Regarding claim 4, the combination of Han and Gremse teaches: The method of claim 1, further comprising: 
Further, Han teaches: receiving a set of input vectors ( “a” is an input activation vector (p. 245 § III-A) and a set is interpreted as one or more input vectors); 
selectively applying a first input vector of the set of input vectors to at least one sparse weight vector of the compressed set of sparse weight vectors to compute a respective partial sum corresponding to each sparse weight vector of the compressed set of sparse weight vectors; accumulating the respective partial sum for each sparse weight vector of the compressed set of sparse weight vectors; and (The above limitations are taught on p. 246 by the paragraph “In the example of Figure 2…” to the end of section C.)
operating the neural network based at least in part on the accumulated respective partial sums (“Accelerating Equation (3) is needed to accelerate a compressed DNN. We perform the indexing                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245).

    PNG
    media_image3.png
    97
    390
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    156
    524
    media_image4.png
    Greyscale


Regarding claim 5, the combination of Han and Gremse teaches: The method of claim 1, further comprising: 
Further, Han teaches: receiving a set of non-sparse weight vectors; and generating the set of sparse weight vectors by applying a function to adjust at least one non-zero weight element of at least one non-sparse weight vector of the set of non-sparse weight vectors to zero. (“Pruning makes matrix W sparse with density D ranging from 4% to 25% for our benchmark layers.” p. 245)

Regarding claim 6, the combination of Han and Gremse teaches: The method of claim 1, 
Further, Han teaches: wherein the operating the neural network based on the compressed set of sparse weight vectors comprises: refraining from uncompressing the compressed set of sparse weight vectors (Weight vectors remain compressed in Sections III and V).

Regarding claim 10, Han teaches: An apparatus for operating a neural network (p. 253 Table V, col. “EIE (ours)”), comprising: a memory (Memory type: SRAM); and at least one processor (Platform type: ASIC) coupled to the memory and configured to: 
receive a set of sparse weight vectors, wherein at least a first sparse weight vector of the set of sparse weight vectors includes at least one zero weight element and at least one non-zero weight element (the 16 row vectors in weight matrix W in Fig. 2 of Han, p. 245 is interpreted as a set of sparse weight vectors);  
compress the set of sparse weight vectors to produce a compressed set of sparse weight vectors by removal of one or more of the at least one zero weight element of at least the first sparse weight vector of the set of sparse weight vectors (The first and fifth row vectors in Fig. 2 get compressed as shown in Fig. 3)
operate the neural network based on the compressed set of sparse weight vectors. (On p. 246, § III-C. Parallelizing compressed DNN and first 2 paragraphs teach operating the neural network with input activations)
However, Han does not explicitly teach: pairing of each sparse weight vector one other sparse weight vector of the set of sparse weight vectors 
But Gremse teaches this limitation by Fig. 2.1 on p. 6, in which pairs of rows are iteratively merged together. Gremse’s row representations are interpreted as representing Han’s vectors. Fig. 2.1 shows the The caption reads: “Row merging. Sparse vector-matrix multiplication c = aB can be implemented by row merging. The sparse rows of B, selected and weighted by a, are merged in a hierarchical way similar to merge sort.” 
Gremse is in the same field of endeavor as the claimed invention, namely sparse matrix computations. It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Gremse’s system into Han’s system by merging pairs of rows with a motivation to compress data (Gremse §2: “This can be understood as a merging operation similar to merge sort, except that elements with the same index are combined, resulting in a compression effect (Fig. 2.1).”)

Regarding claim 11, the combination of Han and Gremse teaches: The apparatus of claim 10, 
Further, Han teaches: wherein the compression of the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on a first number of the at least one non-zero weight element of the first sparse weight vector and (From Han Fig. 2, the compressed set for PE0 is based on at least 5 non-zero weight elements of the first row vector)
Further, Gremse teaches: a second number of the at least one non-zero weight element of the one other sparse weight vector paired with the first sparse weight vector (Gremse Fig. 2.1)

Regarding claim 13, the combination of Han and Gremse teaches: The apparatus of claim 10, wherein the at least one processor is further configured to: 
Further, Han teaches: receive a set of input vectors (“a” is an input activation vector (p. 245 § III-A) and a set is interpreted as one or more input vectors); 
selectively apply a first input vector of the set of input vectors to at least one sparse weight vector of the compressed set of sparse weight vectors to compute a respective partial sum corresponding to each sparse weight vector of the compressed set of sparse weight vectors; accumulate the respective partial sum for each sparse weight vector of the compressed set of sparse weight vectors (The above limitations are taught on p. 246 by the paragraph “In the example of Figure 2…” to the end of section C.); and 
operate the neural network based at least in part on the accumulated respective partial sums (“Accelerating Equation (3) is needed to accelerate a compressed DNN. We perform the indexing                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245).

Regarding claim 14, the combination of Han and Gremse teaches: The apparatus of claim 10, wherein the at least one processor is further configured to: 
Further, Han teaches: receive a set of non-sparse weight vectors; and generate the set of sparse weight vectors by application of a function to adjust at least one non-zero weight element of at least one non-sparse weight vector of the set of non-sparse weight vectors to zero. (“Pruning makes matrix W sparse with density D ranging from 4% to 25% for our benchmark layers.” p. 245)

Regarding claim 15, the combination of Han and Gremse teaches: The apparatus of claim 10, 
Further, Han teaches: wherein to operate the neural network based on the compressed set of sparse weight vectors, the at least one processor is configured to refrain from uncompressing the compressed set of sparse weight vectors. (Weight vectors remain compressed in Sections III and V)

Regarding claim 16, Han teaches: An apparatus for operating a neural network (p. 253 Table V, Col. “EIE (ours)”), comprising: a memory (Memory type: SRAM); and at least one processor (Platform type: ASIC) coupled to the memory and configured to: 
receive a set of sparse weight vectors, each sparse weight vector comprising at least one zero weight element and at least one non-zero weight element, (the 16 row vectors in weight matrix W in Fig. 2 of Han, p. 245 is interpreted as a set of sparse weight vectors);  
perform a sparse computation based on the set of sparse weight vectors, wherein the performance the sparse computation produces one or more partial sums (“Accelerating Equation (3) is needed to accelerate a compressed DNN. We perform the indexing                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245)
… by refraining from performing one or more computations using the at least one zero weight element of the each sparse weight vector of the set of sparse weight vectors (“We perform the sparse matrix × sparse vector operation by scanning vector a to find its next non-zero value aj and broadcasting aj along with its index j to all PEs. Each PE then multiplies aj by the non-zero elements in its portion of column Wj — accumulating the partial sums in accumulators for each element of the output activation vector b.” p. 246)
and operate the neural network based at least in part on the one or more partial sums. (“Accelerating Equation (3) is needed to accelerate a compressed DNN.” P. 245).
However, Han does not explicitly teach: each of the set of sparse weight vectors being paired with one other sparse weight vector of the set of sparse weight vectors; 
But Gremse teaches this limitation by Fig. 2.1 on p. 6, in which pairs of rows are iteratively merged together. Gremse’s row representations are interpreted as representing Han’s vectors. Fig. 2.1 shows the The caption reads: “Row merging. Sparse vector-matrix multiplication c = aB can be implemented by row merging. The sparse rows of B, selected and weighted by a, are merged in a hierarchical way similar to merge sort.” 
Gremse is in the same field of endeavor as the claimed invention, namely sparse matrix computations. It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated the teachings of Gremse’s system into Han’s system by merging pairs of rows with a motivation to compress data (Gremse §2: “This can be understood as a merging operation similar to merge sort, except that elements with the same index are combined, resulting in a compression effect (Fig. 2.1).”)

Regarding claim 17, the combination of Han and Gremse teaches: The apparatus of claim 16, wherein the at least one processor is further configured to: 
Further, Han teaches: receive a set of input vectors, each input of a first input vector of the set of input vectors corresponding to a weight element of a sparse weight vector of the set of sparse weight vectors, ( “a” is an input activation vector (p. 245 § III-A) and a set is interpreted as one or more input vectors)
Further, Han teaches: wherein to perform the sparse computation based on the set of sparse weight vectors further, the at least one processor is configured to control selection of inputs of the first input vector that correspond to the at least one non-zero weight element of the sparse weight vector. (Controlling selection of inputs is broadly interpreted as performing sparse computations only with non-zero input vector elements, which is taught on p. 246 by ¶ 4 to the end of section C (“In the example of Figure 2…”))

Regarding claim 18, the combination of Han and Gremse teaches: The apparatus of claim 16, 
Further, Han teaches: wherein the set of sparse weight vectors is compressed (Fig. 3), and wherein the compressed set of sparse weight vectors remains compressed when operating the neural network. (Weight vectors remain compressed in Sections III and V)

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Gremse, and further in view of “ESE: Efficient Speech Recognition Engine with Sparse LSTM on FPGA” to S. Han, J. Kang, et al., hereinafter “Kang”.

Regarding claim 3, the combination of Han and Gremse teaches: The method of claim 1, further comprising: 
Further, Han teaches: … perform a multiply accumulate (MAC) operation for each weight element of the first sparse weight vector (We perform the indexing                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245)
Further, Gremse teaches: paired with the one other sparse weight vector; (Gremse Fig. 2.1)
However, the combination of Han and Gremse does not explicitly teach: determining a time to [perform MAC operations]
and comparing the determined time to a predefined threshold, 
wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold.
But Kang teaches: determining a time to [perform MAC/multiply-add operations] (in Kang Fig. 5 on p. 77 (below), the operation takes 3 cycles. Time, as claimed, is interpreted as number of cycles.)
and comparing the determined time to a predefined threshold, wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold. (Kang p. 77, col. 1 end: “Load-balance-aware pruning [compression] assigns the same sparsity quota [time threshold] to submatrices” In Kang, the weight matrix is pruned/compressed so that the actual number of weights is less than the quota.)

    PNG
    media_image5.png
    415
    328
    media_image5.png
    Greyscale

Kang Figure 5: Load Balance Aware Pruning and its Benefit for Parallel Processing

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assigned the same sparsity quota to Han’s submatrices as Kang’s submatrices, thus ensuring an even distribution of non-zero weights. A motivation for this combination is to avoid idle cycles among the processing elements. (“During pruning, we make efforts to avoid the scenario when the density of one submatrix is 5% while the other is 15%. Although the overall density is about 10%, the submatrix with a density of 5% has to wait for the other one with more computation, which leads to idle cycles” (Kang, p. 77).)

Regarding claim 12, the combination of Han and Gremse teaches: The apparatus of claim 10, wherein the at least one processor is further configured to: 
Further, Han teaches: … perform a multiply accumulate (MAC) operation for each weight element of the first sparse weight vector (We perform the indexing                         
                            S
                            [
                            
                                
                                    I
                                
                                
                                    i
                                    j
                                
                            
                            ]
                        
                     and the multiply-add only for those columns for which both                         
                            
                                
                                    W
                                
                                
                                    i
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     are non-zero.” p. 245)
Further, Gremse teaches: paired with the one other sparse weight vector; (Gremse Fig. 2.1)
However, the combination of Han and Gremse does not explicitly teach: determining a time to [perform MAC operations]
and comparing the determined time to a predefined threshold, 
wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold.
But Kang teaches: determining a time to [perform MAC/multiply-add operations] (in Kang Fig. 5 on p. 77, the operation takes 3 cycles. Time, as claimed, is interpreted as number of cycles.)
and comparing the determined time to a predefined threshold, wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold. (Kang p. 77, col. 1 end: “Load-balance-aware pruning [compression] assigns the same sparsity quota [time threshold] to submatrices” In Kang, the weight matrix is pruned/compressed so that the actual number of weights is less than the quota.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assigned the same sparsity quota to Han’s submatrices as Kang’s submatrices, thus ensuring an even distribution of non-zero weights. A motivation for this combination is to avoid idle cycles among the processing elements. (“During pruning, we make efforts to avoid the scenario when the density of one submatrix is 5% while the other is 15%. Although the overall density is about 10%, the submatrix with a density of 5% has to wait for the other one with more computation, which leads to idle cycles” (Kang, p. 77).)

Response to Arguments
	The following are Examiner’s response to Applicant’s remarks, claim amendments, and replacement specification filed 07/22/2021 in response to the non-final action.

Information Disclosure Statement: Examiner’s objection to the IDS submitted 03/15/2019 has been withdrawn due to Applicant’s remarks.

Objections to the Specification and Claims: The objection to the specification has been withdrawn due to the replacement specification. The specification amendment has been entered. The objection to claim 6 has been withdrawn due to the claim amendments.

Claim Rejections Under 35 U.S.C. 102 and 103: Applicant’s arguments with respect to claims 1-6 and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant did not submit arguments with respect to the 35 USC 102 rejections of claims 7-9. Therefore, the rejections of claims 7-9 are maintained. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHER JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122